TATE, J.,
dissents. Although the thoughtful majority is persuasive, I agree with the dissent in the court of appeal that appellate review should not disturb the trier of facts’ overall factual appreciation that the motorist was negligent in travelling blindly at 15-20 MPH (instead of, say, at 5 MPH, a speed permitting an immediate stop) in an area where such conduct could be expected to create undue hazard to small neighborhood children, reasonably expected to be in the vicinity.
DENNIS, J., would grant the writ.